UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission File No. 1-11700 HEMAGEN DIAGNOSTICS, INC. (Exact name of registrant as specified in its charter) Delaware 04-2869857 State of Organization IRS Employer I.D. 9033 Red Branch Road, Columbia, Maryland21045-2105 (Address of principal executive offices) (443) 367-5500 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES oNO o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated filer oSmaller reporting companyx Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of March 31, 2010, the registrant had 15,555,281 shares of Common Stock $.01 par value per share outstanding. HEMAGEN DIAGNOSTICS, INC. AND SUBSIDIARIES INDEX Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets; March 31, 2010 (unaudited) and September 30, 2009 3 Consolidated Statements of Operations; Three and Six Months Ended March 31, 2010 and 2009 (unaudited) 5 Consolidated Statements of Cash Flows;Six Months Ended March 31, 2010 and 2009 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Resultsof Operation 11 Item 3.
